Citation Nr: 0901881	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-32 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty from February 
1943 until November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record does not show that the veteran's 
current bilateral hearing loss is related to active duty 
service.  

2. The evidence of record does not show that the veteran's 
tinnitus is related to active duty service.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1101, 1110,  5103, 5103(A) 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).  

2. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
August 2004 to the veteran.  The letter advised the veteran 
that evidence showing that the hearing loss and tinnitus 
disabilities existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs), VA 
outpatient treatment records (OTRs) and the private medical 
records (PMRs).  The veteran submitted PMRs and lay 
statements in support of his claim.  The veteran was afforded 
a VA examination in November 2004.  

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the veteran contends, as indicated in the March 
2005 Notice of Disagreement, that he began to have hearing 
loss and tinnitus as an instructor on the firing range during 
active service. Additionally, the veteran, through his 
representative, contends that his service-connected malaria 
medication caused his tinnitus.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

The Board further notes that service connection for organic 
diseases of the nervous system, such as hearing impairment, 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, the law provides that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or 
injury." 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

Service connection claims for hearing impairment are governed 
by 38 C.F.R. § 3.385.  This regulation provides hearing loss 
as a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels, or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

Turning to the relevant evidence of record, during his active 
service the veteran's SMRs were unremarkable for complaints 
for hearing loss or tinnitus.  The February 1943 enlistment 
examination and the November 1945 separation examination 
indicated normal whisper test hearing at 15 feet. 

The relevant post-service medical evidence begins with a July 
2004 private audiological evaluation.  The exam showed that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
40
-
65
LEFT
45
55
40
-
65

Based on the findings, the audiologist noted a decrease in 
hearing but offered no opinion as to etiology. The evaluation 
reflected no notation for tinnitus.

Subsequent to the private examination, the veteran was 
afforded a VA audiological evaluation in November 2003.  
During the audiological evaluation the veteran reported a 
history of tinnitus for "quite a while" in the right ear 
and reported hearing loss difficulties only occasionally 
while in meetings. The veteran stated when he "pops" his 
ears he hears better. The evaluation showed that he exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
55
60
LEFT
50
55
35
60
50

Based on the findings, the audiologist assessed excellent to 
good speech recognition and a bilateral "peaky" 
configuration sensorineural hearing loss mild to moderate to 
mild to moderate.  The veteran denied he had a hearing 
problem and refused to utilize hearing aides on a full time 
basis.  The audiologist offered no etiology.  

The veteran had a VA audiological examination in November 
2004.  During the exam the veteran stated he had difficulty 
in both ears for the past year and has been unable to "pop" 
his ears since an airplane flight in December 2003.  The 
veteran indicated increased hearing difficulty in the right 
ear.  The veteran reported no familial history of hearing 
loss and no exposure to post service occupational noise. The 
exam showed that he exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
50
55
65
LEFT
45
55
40
65
55

Speech audiometry revealed speech recognition ability of 40% 
in the right ear and of 100% in the left.  

The VA examiner diagnosed a fairly flat, moderate to 
moderately severe sensorineural hearing loss in the right ear 
and a fairly flat mild to moderately severe sensorineural 
hearing loss in the left ear.  The examiner noted the 
audiological testing of the past year and the veteran's 
complaints of hearing difficulty within the past year.  Based 
on her examination in conjunction with the veteran's 
complaints, history and medical evidence of record, the 
examiner opined "that it is not felt that the veteran's 
present hearing loss or tinnitus is related to military 
service."  The examiner specifically rationalized that the 
60 year time gap from the time he left service to the time he 
first complained of hearing loss and tinnitus indicates that 
such disability was not related to service.

The veteran offered lay statements in support of his claim.  
In the March 2005 Notice of Disagreement (NOD) and the 
October 2005 VA Form 9, the veteran related his hearing loss 
and tinnitus to ammunitions fire during active service.   
Each statement contended an in-service hearing loss due to 
acoustic trauma.  As stated above, the veteran claimed his 
hearing loss and tinnitus were due to his exposure to  
ammunitions firing as an instructor.  However, the SMRs dated 
from February 1943 until November 1945 were unremarkable for 
hearing loss and/or tinnitus complaints.  The veteran further 
contended, in the NOD, that his doctor had related his 
hearing loss to gunfire in service. The Board notes that the 
three clinical evaluations of record do not relate the 
veterans hearing disabilities to his military service.  In 
fact, the November 2004 VA examiner opined that the veteran's 
current hearing loss and tinnitus were not related to 
service.  

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  In this regard, the Board first notes that as the 
veteran is not shown to have had hearing impairment within 
one year of separation for service, an award based on 
presumptive service connection is not for application in this 
case. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while the July 2004 
private audiological evaluation and the November 2003 and 
2004 VA audiological evaluations revealed that the veteran 
suffers from bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385 and tinnitus, there is no competent medical 
evidence of record that relates the veteran's current 
disabilities to active service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In fact, the July 2004 PMR and 
November 2003 VA examination report offered no etiology, and 
the November 2004 VA examination report concluded that any 
current hearing loss and tinnitus were not the result of any 
military noise trauma. 

In regards to the veteran's contentions that his anti-malaria 
drugs caused his tinnitus,  the law provides for secondary 
service connection when a disability is "proximately due to 
or the result of a service-connected disease or injury." 38 
C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
The veteran was service-connected for malaria in 1948.  The 
veteran reported receiving Quinine for his service-connected 
malaria.  The veteran recalled being treated for malaria but 
did not report having buzzing in the ears, ringing, pain, or 
hearing loss associated with that treatment. The Board notes 
that there is no indication that the veteran ever complained 
of either buzzing noises, ringing or tinnitus during his 
treatment nor were there any complaints associated with 
tinnitus subsequent to his treatment for malaria.  In fact, 
the objective evidence of record does not show any complaint 
of, treatment for, or diagnosis of hearing loss or tinnitus 
until approximately 60 years later.  There is no evidence in 
the record suggesting that anti-malarial drugs caused 
tinnitus. Moreover, the veteran has provided speculative 
statements as to when his tinnitus and hearing disabilities 
had their onset stating in November 2003 and 2004 first 
noticing "quite sometime" and within the "past year." 
Thus, the Board concludes that without competent medical 
evidence linking the veteran's hearing loss and/or tinnitus 
to his anti-malarial drugs, the claim for secondary service 
connection for tinnitus must be denied.

Thus, the only evidence that relates the hearing loss and 
tinnitus to service is the veteran's own statements.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. at 379;  Espiritu  v. 
Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous hearing 
problems since he left active service, the first post-service 
notation of hearing loss was not until the July 2004 claim.  
In other words, the medical evidence of record reflects a gap 
of nearly 60 years between the veteran's separation from 
service and the time he sought relief, which constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

This fact, combined with the lack of evidence demonstrating a 
claimed hearing loss and tinnitus disability until nearly 60 
years after service and the November 2004 VA examiner 
discounting a nexus, weighs against the veteran's claim.  

Finally, the veteran contends, through his representative, 
that his 2003 and 2004 VA examinations are old and "stale" 
and therefore a new exam is needed.  However,  the mere 
passage of time does not automatically, without more, render 
a medical examination inadequate.  Palczewski v. Nicholson, 
21 Vet. App. 174 (2007).  The VA does not violate its duty to 
assist a veteran who claims a service-connected hearing loss 
by failing to seek an additional medical examination based 
merely on the passage of time between decision of the RO 
denying the claim and decision of the Board upholding the 
denial. Id.  Further, the Board finds a remand to obtain 
another examination is unnecessary as the evidence of record, 
three audiological examinations, are sufficient to determine 
the service connection claim. Similarly, as the November 2004 
VA examiner reviewed and discussed in detail all relevant 
evidence, a remand to obtain another examination concerning 
the hearing loss and tinnitus disabilities is not necessary. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current hearing loss disability and tinnitus and 
active military service.  The November 2004 VA examiner 
conducted an evaluation and opined based on the findings that 
the veteran's current hearing loss and tinnitus were not 
related to military service.  The veteran was advised of the 
need to submit medical evidence to demonstrate a nexus 
between a current disability and service by way of a letter 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under the laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised, in letter dated 
August 2004 detailed above, to submit medical evidence of a 
relationship between the current disability and injury during 
military service.  Nor is there competent evidence to invoke 
either a presumption of in-service incurrence of the claimed 
disabilities, or to show secondary causation or aggravation 
of either hearing loss or tinnitus due to malaria.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


